   Case: 1:19-cv-07190 Document #: 85 Filed: 05/12/20 Page 1 of 2 PageID #:3237




                         IN THE UNITED STATES DISTRICT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CRAIGVILLE TELEPHONE CO. d/b/a              )
ADAMSWELLS; and CONSOLIDATED                )
TELEPHONE COMPANY d/b/a CTC                 )
                                            )
              Plaintiffs,                   )       No. 1:19-cv-07190
                                            )
       vs.                                  )       Judge John Z. Lee
                                            )
T-MOBILE USA, INC.; and                     )
INTELIQUENT, INC.                           )
                                            )
              Defendants.                   )


                          T-MOBILE USA, INC.’S AMENDED
                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, the undersigned,

counsel of record for Defendant T-Mobile USA, Inc. (“TMUS”) certifies that it is a private non-

governmental Delaware corporation and that it is a wholly owned subsidiary of T-Mobile US,

Inc., a Delaware corporation. T-Mobile US, Inc. is a publicly-traded company listed on the

NASDAQ Global Select Market of NASDAQ Stock Market LLC. Deutsche Telekom Holding

B.V., a limited liability company (besloten vennootschap met beperkte aansprakelijkheidraies)

organized and existing under the laws of the Netherlands (“DT B.V.”) owns more than 5% of the

shares of T-Mobile US, Inc. DT B.V. is a direct wholly-owned subsidiary of T-Mobile Global

Holding GmbH, a Gesellschaft mit beschränkter Haftung organized and existing under the laws

of the Federal Republic of Germany (“Holding”). Holding, is in turn a direct wholly-owned

subsidiary of T-Mobile Global Zwischenholding GmbH, a Gesellschaft mit beschränkter

Haftung organized and existing under the laws of the Federal Republic of Germany (“Global”).
   Case: 1:19-cv-07190 Document #: 85 Filed: 05/12/20 Page 2 of 2 PageID #:3238




Global is a direct wholly-owned subsidiary of Deutsche Telekom AG, an Aktiengesellschaft

organized and existing under the laws of the Federal Republic of Germany (“Deutsche

Telekom”). The principal trading market for Deutsche Telekom’s ordinary shares is the trading

platform “Xetra” of Deutsche Börse AG. Deutsche Telekom’s ordinary shares also trade on the

Frankfurt, Berlin, Düsseldorf, Hamburg, Hannover, München and Stuttgart stock exchanges in

Germany. Deutsche Telekom’s American Depositary Shares, each representing one ordinary

share, trade on the OTC market’s highest tier, OTCQX International Premier (ticker symbol:

“DTEGY”).

       Additionally, SoftBank Group Corp. owns more than 5% of the shares of T-Mobile US,

Inc. Masayoshi Son owns more than 10% of SoftBank Group Corp.



Dated: May 12, 2020                                Respectfully submitted,



                                                   /s/ Nigel F. Telman
                                                   Nigel F. Telman
                                                   PROSKAUER ROSE LLP
                                                   Three First National Plaza
                                                   70 West Madison, Suite 3800
                                                   Chicago, IL 60602
                                                   (312) 962-3550
                                                   (312) 962-3551 (fax)
                                                   ntelman@proskauer.com

                                                   Bradley I. Ruskin (admitted pro hac vice)
                                                   Michael T. Mervis (admitted pro hac vice)
                                                   Baldassare Vinti (admitted pro hac vice)
                                                   PROSKAUER ROSE LLP
                                                   11 Times Square
                                                   New York, New York 10036
                                                   (212) 969-3249
                                                   (212) 969-2900
                                                   bruskin@proskauer.com
                                                   mmervis@proskauer.com
                                                   bvinti@proskauer.com
